DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-6, 14 are original.
Claims 7-13, 15 are currently amended.

Claim Interpretation

Regarding claim 15, the object manufactured according to the process of claim 1 is considered a “use” claim but is not indefinite because it is not the use of the object, but considered a product-by-process limitation.  Furthermore, the claim is directed to an object and is therefore directed to a statutory category for the purposes of 35 U.S.C. 101.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-11, 15 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Van Pelt (US 2016/0194233), and further in view of Luongo (US 2011/0272855), and Eftekhari (US 2015/0231304).

	Regarding claim 1, Van Pelt discloses: an additive manufacturing method (see method of title, abs), comprising:
	Heating a glass (the broadest reasonable interpretation of a glass is a material with a glass transition even if it is organic in nature; i.e. the claimed subject matter does not necessarily require an inorganic glass such as borosilicate); flowing the heated glass through a nozzle (see nozzle of abs, [0030] – nozzle of Fig. 1 – see arrow associated with heated glass flow); and moving at least one of the nozzle and the platform while the heated glass is flowed through the nozzle onto the platform to form an object on the platform (XYZ table 3 moves – see positioning means of [0030]).
Van Pelt does not disclose: having a glass transition temperature less than 500 C (see glass with melting temperature of between 200-2200 C of [0004]), however, the glass transition 
In the same field of endeavor of additive manufacturing as Van Pelt (see title, abs, [0046]), Eftekhari discloses: use of a glass having a glass transition temperature of 60-65 C (see [0049]).  This is a sub-genus that can anticipate the claimed genus.  See MPEP 2144.05 regarding the anticipation/obviousness of similar/approaching/overlapping ranges.
To use the glass with the glass transition temperature of 60-65 C of Eftekhari in the additive manufacturing method of Van Pelt had the benefit that it allowed for the object formed to mimic the physical/mechanical characteristics of natural human bone ([0050]), which was desirable in Van Pelt.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the glass transition of 60-65 C of Eftekhari in the additive manufacturing method of Van Pelt to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the benefit that it allowed for the object formed to mimic the physical/mechanical characteristics of natural human bone, which was desirable in Van Pelt.

Regarding claim 10, the combination Van Pelt/Luongo/Eftekhari discloses (citations are to Van Pelt): wherein moving the nozzle (see [0037]) relative to the platform while the heated glass (see abs) is flowed through the nozzle onto the platform comprises moving at least one of the nozzle or the platform (see [0037]) based on a computer-based three-dimensional model (see model of [0003]) of the object being formed on the platform.

11, the combination Van Pelt/Luongo/Eftekhari discloses (citations are to Van Pelt): wherein the nozzle has a temperature from 200-2200 C which is interpreted as an overlapping range to the claimed range of 80-400 C that renders the claimed range prima facie obvious to one of ordinary skill in the art.  See MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges. 

Regarding claim 15, the combination Van Pelt/Luongo/Eftekhari discloses: a three dimensional object (see three dimensional object of [0003] of Van Pelt; nanocomposites of [0016]).  See MPEP 2113 regarding the obviousness of product-by-process claim limitations.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Van Pelt (US 2016/0194233) and further in view of Luongo (US 2011/0272855), Eftekhari (US 2015/0231304), and Hojaji (US 2014/0013554).

	Regarding claim 2, the combination Van Pelt/Luongo/Eftekhari does not disclose: that the glass is alkali phosphate glass, a species/sub-genus of glasses with glass transition temperatures below 500 C.
	In the same field of endeavor of glass-based additive manufacturing as Van Pelt (see [0049]), Hojaji discloses: use of alkali phosphate glasses in additive manufacturing methods (see [0100] – alkali phosphate glasses are disclosed).
	To use the alkali phosphate glasses of Hojaji in the method of Van Pelt would have been the selection of a known design for an intended purpose.  See MPEP 2144.07 regarding the art-recognized suitability for an intended purpose.
	Doing so improved the workability and lowered the water demand on the additive manufacturing process (see [0136]), which was desirable in Van Pelt.
.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Van Pelt (US 2016/0194233) and further in view of Luongo (US 2011/0272855), Eftekhari (US 2015/0231304) and Dabich (WO 2015/123254).

	Regarding claim 3, the combination Van Pelt/Luongo/Eftekhari does not disclose: wherein the glass comprises tin fluorophosphate glass.
	In the same field of endeavor of additive manufacturing as Van Pelt (see title, abs, [0002]), Dabich discloses: a tin fluorophosphates glass (see [0022]).
	To add the tin fluorophosphates glass of Dabich with the additive manufacturing method of Van Pelt had the benefit that allowed for the creation of smaller particles which were lead free with a lower glass transition (see [0007]), which was desirable in Van Pelt.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the tin fluorophosphate glass of Dabich in the additive manufacturing method of Van Pelt to arrive at the claimed invention before the effective filing date because doing so allowed for the creation of lead free additively manufactured objects with smaller particles and lower glass transitions, which was desirable in Van Pelt.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Van Pelt (US 2016/0194233) and further in view of Luongo (US 2011/0272855), Eftekhari (US 2015/0231304), and Logunov (WO 2016/032885).

	Regarding claim 4, the combination Van Pelt/Luongo/Eftekhari does not disclose wherein the glass comprises on an elemental basis, tin, fluorine, phosphorus, and oxygen.
	In the same field of endeavor of glass design as Van Pelt (see title, abs, [0003]), Logunov discloses: a tin fluorophosphate glass (see [0061]-[0062]); wherein the tin is present at 27 mo. % (see [0062] – this is a species that can anticipate the claimed genus of 7.4-30 mol. %), fluoride are present from 0-50 mol. % respectively (these are overlapping ranges to the claimed ranges – see [0062] – to overcome this rejection, please demonstrate unobvious results/secondary considerations commensurate with the scope of the claimed subject matter with respect to the claimed genus from 4.9 to 47.2 mol. %) and wherein the phosphorus is 13% (the species anticipates the claimed genus – see [0062] – claimed genus is 6.7-23.1 mol. %), and wherein the oxygen is 60 mol. % (the species anticipates the claimed genus – see [0062] which anticipates the entire claimed range of from 20.8-61.5 mol. %).  See MPEP 2144.05 regarding the obviousness of similar/approaching and overlapping ranges and amounts.
	To select the tin fluorophosphates glass of Logunov in the additive manufacturing method of Van Pelt had the benefit that it allowed for improved manufacturing costs, complexity, decreased sealing defects, increased seal strength and impermeability, and increased production rates/yields (see [0010]), which was desirable in Van Pelt.
	Therefore, it would have been obvious to one of ordinary skill in the art to select the glass of Logunov in the additive manufacturing method of Van Pelt to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for improved manufacturing costs, complexity, decreased sealing defects, increased seal strength and impermeability, and increased production rates/yields, which was desirable in Van Pelt.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Pelt (US 2016/0194233) and further in view of Luongo (US 2011/0272855), Eftekhari (US 2015/0231304) and Amedro (CA 3031882).

Regarding claim 7, the combination Van Pelt/Luongo/Eftekhari does not disclose: wherein the glass has a glass transition of 300 C or less.
In the same field of endeavor of additive manufacturing with materials with glass transitions (see title, abs), Amedro discloses: wherein the glass has a glass transition of 125 C (see glass P1 of ll. 491-492; ll. 185-188).  125 C is less than 300 C, and since a species anticipates the genus, the sub-genus anticipates the genus.  See MPEP 2144.05 regarding the anticipation/obviousness of similar and approaching ranges.
To use the glass of Amedro in the additive manufacturing method of Van Pelt had the benefit that it allowed for the improvement of the properties and conditions of use of the manufactured object, including impact and thermal resistances (see ll. 43-45) and optical properties (see ll. 48), which were desirable in Van Pelt.
Therefore, it would have been obvious to one of ordinary skill in the art to use the glass of Amedro in the additive manufacturing method of Van Pelt to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved the properties of the manufactured object, including impact/thermal resistances and optical properties, which were desirable in Van Pelt.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Pelt (US 2016/0194233) and further in view of Luongo (US 2011/0272855), Eftekhari (US 2015/0231304), Rodgers (US 2015/0145168), and Boichut (FR 3076484).

8, the combination Van Pelt/Luongo/Eftekhari does not disclose: wherein the glass transition temperature is from about 180 C to about 280 C.
In the same field of endeavor of plastics used in additive manufacturing (see title, abs, [0118]), Rodgers discloses: use of PEEK/PEI as a glass (Id.).  The reference recognizes that the glass transition temperature of such filaments is greater than 160 C (Id.). 
Rodgers does not teach the glass transition temperature of such PEEK/PEI mixtures. 
Boichut teaches that the glass transition of such PEEK/PEI mixtures is between 160-220 C, an overlapping range to the claimed range.  See MPEP 2144.05 regarding the obviousness of similar, approaching and overlapping ranges.
To use the PEEK-PEI glass of Rodgers with the glass transition as indicated by Boichut in the additive manufacturing method of Van Pelt would have had the benefit that it allowed for: crystallization of the part material upon cooling to be reduced ([0068] of Rodgers), which was desirable in Van Pelt.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the PEEK-PEI glass of Rodgers with the additive manufacturing method of Van Pelt and to optimize the glass transition temperature as a result-effective variable with delamination/deformation/shrinkage to arrive at the claimed invention before the effective filing date because doing so was the routine optimization of a result-effective variable to one of ordinary skill in the art before the effective filing date, where crystallization of the part material upon cooling to be reduced, which was desirable in Van Pelt.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Pelt (US 2016/0194233) and further in view of Luongo (US 2011/0272855), Eftekhari (US 2015/0231304), and Patterson (US 2014/0210137).

9, the combination Van Pelt/Luongo/Eftekhari does not disclose: wherein moving at least one of the nozzle of the platform while the (while the is repeated, please cancel second recitation of “while the”) heated glass is flowed through the nozzle onto the platform comprises dispensing, in a predetermined pattern, a first layer of the heated glass on the platform, displacing the platform a predetermined incremental distance from the nozzle by moving at least one of the nozzle or the platform, and dispensing a second layer of the heated glass on the first layer.
In the same field of endeavor of additive manufacturing (see fused filament fabrication printer of title, abs), Patterson discloses: printing a thermoplastic material in patterns ([0003]) and layers (see print planes of [0007]) with translation of the platform along the z-axis therebetween (Id.).
To pattern the first layer with glass, translate the stage and deposit a second layer of glass as in Patterson in the additive manufacturing method of Van Pelt was a suitable design for the additive manufacturing method, and had the benefit that it allowed for multiple simultaneously operating print heads more easily arranged such that printing of 3D forms is more rapid and cost effective ([0025]), which was desirable in Van Pelt.  See MPEP 2144.07 regarding the obviousness of a suitable design for its intended uses.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the patterning of the glass as in Patterson in the additive manufacturing method of Van Pelt to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the operation of multiple print heads which made printing more rapid and cost effective, which was desirable in Van Pelt.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Pelt (US 2016/0194233) and further in view of Luongo (US 2011/0272855), Eftekhari (US 2015/0231304), and Wolk (US 2016/0059528).

Regarding claim 12, placement this equation in the dependent claim is a narrowing, inter-relationship/second equation as a constraint on the nozzle temperature, places a lower and upper limit on the temperature of the nozzle because of the following derivation: 
Upper limit on Tg is: 500 C.
Lower limit on Tnozzle is: 10+500=510 C.
Upper limit on Tnozzle is: 100+500=600 C.
Tnozzle can be anywhere from 510 C to 600 C for a Tg of 500 C.  But if Tg is less than 500, there is an implied relationship between Tnozzle and Tg which holds true.  See MPEP 2144.02 regarding the reliance on scientific theory in support of a prior art rejection.
The combination Van Pelt/Luongo/Eftekhari discloses: wherein the nozzle has a temperature from about 200-2200 C (Van Pelt [0004]); where Eftekhari discloses 60-65 C glass transition temperature (see rejection of claim 1 above).  
This combination does not satisfy the claimed relationship even though the nozzle temperature and glass transition temperature is within the claimed range.  While Van Pelt teaches a broader range of suitable nozzle temperatures, the glass transition temperature of the combination when linked to the glass transition temperature does not render obvious the claimed range.  Therefore, this is taken as not to disclose/read on/render obvious: wherein the nozzle has a temperature from about 10 C to about 100 C above the Tg of the glass because this claim limitation implies a Tnozzle from 70-165 C, where the Tg of Eftekhari is from 60-65 C.
In the same field of endeavor of plastics molding as Van Pelt (see title, abs) and reasonably pertinent to the problem of glass transition temperatures in such materials, Wolk discloses: a glass transition temperature of a resin with a range of temperatures from 50-100 C ([0095]), which is taken as an overlapping range to the claimed range because it is less than 500 C as required by claim 1, and is about 100C below the temperature of the nozzle of Van Pelt.
To select the materials of Wolk in the additive manufacturing method of Van Pelt would have been the selection of a known design for its intended uses (see MPEP 2144.07 regarding the obviousness of selection of a known design for its intended uses), and been a suitable glass material for extrusion in additive manufacturing methods, which was desirable in Van Pelt.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the glass transition temperature from 100-110 C of Sun with the additive manufacturing method of Van Pelt to arrive at the claimed invention before the effective filing date because doing so had was the selection of a known design for its intended uses and had the benefit that it was a suitable nozzle and glass transition temperature for extrusion, which was desirable in Van Pelt.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Pelt (US 2016/0194233) and further in view of Luongo (US 2011/0272855), Eftekhari (US 2015/0231304), and Hofmann (US 2015/0014885).

Regarding claim 13, the combination Van Pelt/Luongo/Eftekhari does not disclose: further comprising depositing a polymer to form the object.
In the same field of endeavor of additive manufacturing as Van Pelt (see title, abs), Hofmann discloses: use of glass based and polymeric materials in additive manufacturing methods (see [0089]).
To use multiple materials in the nozzle (glass/plastic) as in Hofmann in the additive manufacturing method of Van Pelt had the benefit that it improved the versatility and rate and efficiency at which additive manufacturing processes build up/fabricate objects (see [0068]), which was desirable in Van Pelt.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the glass/polymeric materials of Hofmann with the additive manufacturing method of Van Pelt to arrive at the claimed invention before the effective filing date because doing so had the benefit .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van Pelt (US 2016/0194233) and further in view of Luongo (US 2011/0272855), Eftekhari (US 2015/0231304), Hofmann (US 2015/0014885), and Mark (US 2014/0291886)

Regarding claim 14, Van Pelt/Luongo/Eftekhari/Hofmann does not disclose: wherein the polymer forms a continuous layer.
In the same field of endeavor of plastics molding/extruding/additive manufacturing as Van Pelt (see title, abs), Mark discloses: wherein the polymer forms a continuous layer (see continuous core filament of [0248]).
To add the continuous plastic filament of Mark to the additive manufacturing method of Van Pelt had the benefit that it allowed for the improved strength of the three-dimensionally printed composites (see [0126]), which was desirable in Van Pelt.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the continuous plastic filament of Mark with the additive manufacturing method of Van Pelt to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the strength of three dimensional printed composites, which was desirable in Van Pelt.

Allowable Subject Matter

Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 5, the combination Van Pelt/Eftekhari does not disclose: wherein the tin, fluorine, phosphorous and oxygen are in the claimed ranges.
	In the same field of endeavor of glass design as Van Pelt (see title, abs), Bellman discloses: wherein the tin mole percent is 20-100 mol. % (see [0065] – this is an overlapping range which renders the claimed range obvious to one of ordinary skill in the art – please demonstrate unobvious results/secondary considerations for the narrower claimed range where the disclosure is to a broad range – see 12-17.1 mol. % tin of claim 5), wherein the fluorine is present at 0-50% mol. % fluorine (see [0065] – this is an overlapping range to the claimed range), phosphorous in 12.3 % (the species anticipates the genus – see [0069]), and oxygen at 48.38 mole % (Id.).
To use the glass of Bellman in the additive manufacturing method of Van Pelt had the benefit that it allowed for the creation of a hermetic barrier which is optically transparent as desired for optoelectronic devices such as displays and solar panels (see [0106]), which was desirable in Van Pelt.
While Bellman discloses a tin fluorophosphate with several of the claimed ranges (See [0065]-[0069), it does not disclose: tin in a mole percentage within a range from 12-17.1 mol. %.
	It would not have been obvious to apply a tin fluorophosphate glass with a mol. % of tin from 12-17.1 mol. % in the additive manufacturing method of Van Pelt before the effective filing date. 
	Therefore, claim 5 is allowable.

	Regarding claim 6, closes prior art combination Van Pelt/Eftekhari nor any prior art combination available discloses: the mole fraction of the element of tin in the claimed range (from 15.4-17.1 mol. %) of the glass composition.

To use the glass of Bellman in the additive manufacturing method of Van Pelt had the benefit that it allowed for the creation of a hermetic barrier which is optically transparent as desired for optoelectronic devices such as displays and solar panels (see [0106]), which was desirable in Van Pelt.
While Bellman discloses a tin fluorophosphate with several of the claimed ranges (See [0065]-[0069), it does not disclose: tin in a mole percentage within a range from 12-17.1 mol. %.
	It would not have been obvious to apply a tin fluorophosphate glass with a mol. % of tin from 12-17.1 mol. % in the additive manufacturing method of Van Pelt before the effective filing date. 
	Therefore, claim 6 is allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743